                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                               Case No. 19-CR-85

RICHARD D. ABBOTT
               Defendant.


                                  DECISION AND ORDER

      The government obtained an indictment charging defendant Richard Abbott with robbery

of an Associated Bank branch on November 27, 2018, contrary to 18 U.S.C. § 2113(a) (count

one); attempted armed robbery of a North Shore Bank branch on November 30, 2018, contrary

to 18 U.S.C. § 2113(a) & (d) (count two); using a firearm during the November 30, 2018

robbery, contrary to 18 U.S.C. § 924(c) (count three); armed robbery of a Town Bank branch

on December 1, 2018, contrary to 18 U.S.C. § 2113(a) & (d) (count four); using and carrying

a firearm during the December 1, 2018 robbery, contrary to 18 U.S.C. § 924(c) (count five); and

robbery of an Associated Bank branch on December 15, 2018, contrary to 18 U.S.C. § 2113(a)

(count six). I granted defendant’s request to proceed pro se, and on February 3, 2021, he filed

a motion to dismiss the indictment. I directed the government to respond and permitted

defendant to reply. For the reasons that follow, I deny the motion.

                                               I.

      In his pro se motion, defendant argues that counts two, three, four, and five are defective

because they lack evidence as required by federal law. (R. 104 at 1.) In the background

section of his motion, defendant indicates that police received an anonymous tip that he was



      Case 2:19-cr-00085-LA Filed 04/06/21 Page 1 of 7 Document 118
the suspect in the North Shore Bank robbery. On receiving the tip, a detective researched

defendant and learned that he had previously been on supervision. The detective sent

surveillance stills from the robbery to defendant’s former probation agent, who recognized

defendant as the suspect. Defendant indicates that despite the absence of physical evidence

connecting him to the robberies, an arrest warrant was issued on December 17, 2018, and on

December 21, 2018, he was arrested at a casino. Defendant indicates that on being arrested

he immediately asked for a lawyer and invoked his right to remain silent. On December 22,

2018, he was placed in a live lineup without counsel present. 1 (R. 104 at 2.) He attaches to

his motion copies of police reports2 and a “wanted person – temporary felony” notice issued by

the police.3 (R. 104 at 5-8.) The state filed a complaint charging him with the robberies on

December 23, 2018, but those charges were later dismissed in favor of the federal indictment

returned on May 7, 2019. (R. 104 at 2; R. 114 at 7.)

       In the argument section of his motion, defendant contends that the government charged

him with a defective indictment with insufficient evidence and hearsay. He makes four specific



       1
         As I discussed in a previous order denying defendant’s motion to suppress the
identification as unduly suggestive, eight tellers from three of the banks viewed the live lineup,
with six identifying defendant and two failing to identify anyone. The following day, two tellers
from the fourth bank viewed a sequential photo array of the participants in the lineup; both
identified defendant. (R. 53 at 1.)
       2
         The reports indicate that the detective received information that defendant was the
robber from a named police officer (not an anonymous tip) before contacting defendant’s
former probation agent. (R. 104 at 5.) In reply, defendant contends that the police officers
from this district are corrupt, that the detective gathered a team, including the officer and the
agent, to frame defendant, and that the detective had secret, off-the record conversations with
his fellow officers. (R. 115 at 2-6.)
       3
        This was not a warrant issued by a judicial officer but rather a wanted alert issued by
the police.

                                                2


      Case 2:19-cr-00085-LA Filed 04/06/21 Page 2 of 7 Document 118
arguments. (R. 104 at 3.)

       First, defendant argues that he was arrested on December 21, 2018, without probable

cause, based on the probation agent’s identification. He contends that the agent’s subjective

belief that he was the robber did not establish probable cause. He argues that his Fourth

Amendment rights were violated, making the indictment fruit of the poisonous tree because it

stems from an unlawful arrest. (R. 104 at 3, citing United States v. Griffin, No. 16-CR-26-JPS,

2016 U.S. Dist. LEXIS 96006 (E.D. Wis. July 22, 2016).)

       Second, defendant argues that the police violated his Fifth Amendment rights by

disregarding the invocation of his right to remain silent and have a lawyer present. He

contends that the police badgered him, keeping him in a cold room without food while asking

him to attend a live lineup. (R. 104 at 3, citing Miranda v. Arizona, 384 U.S. 436 (1966).) He

notes that when a suspect invokes his right to counsel interrogation must cease until a lawyer

is provided, but he makes no claim that he made any statements in response to the alleged

unlawful interrogation. (R. 104 at 3; R. 114 at 8.)

       Third, defendant argues that the police violated his Sixth Amendment rights by holding

a live lineup in the absence of counsel. He contends that he was at that point not just a

suspect but the accused, as an arrest warrant had been issued. (R. 104 at 3, citing United

States v. Wade, 388 U.S. 218 (1967).) He further contends that courtroom identifications are

barred if pre-trial identifications occurred without counsel being present; he asserts that this rule

applies to any lineup, regardless of when the identification occurs, before or after indictment.

(R. 104 at 3.)

       Fourth, defendant argues that counts two, three, four, and five are defective, in that all

of these counts are firearm-based, yet the robber was not seen by witnesses or on camera

                                                 3


       Case 2:19-cr-00085-LA Filed 04/06/21 Page 3 of 7 Document 118
displaying a firearm, he was not found with a firearm at the time of his arrest, and the

government has not recovered a firearm connecting him to the crimes. (R. 104 at 4, citing

United States v. Odom, 329 F.3d 1032 (9th Cir. 2003).) He further notes that the word “use” in

18 U.S.C. § 924(c) requires active employment, something more than mere possession, and

that a conviction under 18 U.S.C. § 2113(d) likewise requires more than mere possession. (R.

104 at 4, citing United States v. Ray, 21 F.3d 1134 (D.C. Cir. 1994).)

       Based on the insufficiency of the evidence and the violation of his constitutional rights,

defendant requests dismissal of the indictment in its entirety. (R. 104 at 4.)

                                               II.

       At the pre-trial stage, the indictment is tested solely by its sufficiency to charge an

offense, United States v. Sampson, 371 U.S. 75, 78-79 (1962), regardless of the strength or

weakness of the government’s case, or the sufficiency of the government’s evidence, United

States v. Moore, 563 F.3d 583, 586 (7th Cir. 2009); see also Costello v. United States, 350 U.S.

359, 363 (1956) (holding that indictments are not “open to challenge on the ground that there

was inadequate or incompetent evidence before the grand jury”); United States v. Yasak, 884

F.2d 996, 1001 (7th Cir. 1989) (“A motion to dismiss is not intended to be a summary trial of the

evidence.”) (internal quote marks omitted). Thus, if the government’s evidence is insufficient

to show that defendant used firearms, as required by 18 U.S.C. § 924(c) and/or 18 U.S.C. §

2113(d), his remedy is to put the government to its proof at trial.

       In reply, defendant contends that the government is using false evidence of weapon

possession to keep him detained. (R. 115 at 8.) The indictment alleges use of a dangerous

weapon in the armed bank robbery counts and use of a firearm in the § 924(c) counts. This

is sufficient to trigger a presumption of detention, see United States v. Dominguez, 783 F.2d

                                               4


       Case 2:19-cr-00085-LA Filed 04/06/21 Page 4 of 7 Document 118
702, 706 n.7 (7th Cir. 1986), and to bring the case to trial. Defendant also argues, for the first

time in reply, that it is improper to charge him under both § 2113(d) and § 924(c). (R. 115 at

8, citing Simpson v. United States, 435 U.S. 6 (1978).) Congress later amended the statute

to supersede Simpson, requiring consecutive sentences for armed bank robbery and using a

firearm in the course of that robbery. United States v. Loniello, 610 F.3d 488, 495 (7th Cir.

2010) (citing United States v. Gonzales, 520 U.S. 1, 10-11 (1997); United States v. Harris, 832

F.2d 88 (7th Cir. 1987)).

       Defendant further notes in reply that the judge determines admissibility of evidence (R.

115 at 9), but the court’s role in enforcing the Rules of Evidence does not extent to ruling, pre-

trial, that the government’s evidence is false or insufficient.      Defendant’s allegations of

corruption in the investigation of his case are also insufficient to warrant dismissal of the

indictment. See United States v. Lopeztegui, 230 F.3d 1000, 1003 (7th Cir. 2000) (“[W]e have

declined to recognize the doctrine of outrageous government conduct in a case involving

alleged misconduct by law enforcement.”).

       Moreover, the proper remedy for violation of a suspect’s Fourth, Fifth, and/or Sixth

Amendment rights is suppression of any evidence obtained as a result, not dismissal of the

indictment. See, e.g., United States v. Rodriguez, 948 F.2d 914, 916 (5th Cir. 1991); see also

United States v. Crews, 445 U.S. 463, 474 (1980) (“An illegal arrest, without more, has never

been viewed as a bar to subsequent prosecution, nor as a defense to a valid conviction.”).

Defendant cites no case supporting dismissal based on the constitutional violations he alleges

here. In the motion, he cites Griffin, where the court granted suppression of physical evidence,

not dismissal, based on a Fourth Amendment violation. 2016 U.S. Dist. LEXIS 96006, at *22.

In reply, defendant cites two § 1983 cases (R. 115 at 5, citing Sornberger v. City of Knoxville,

                                                5


       Case 2:19-cr-00085-LA Filed 04/06/21 Page 5 of 7 Document 118
434 F.3d 1006 (7th Cir. 2006); R. 115 at 6, citing Anderson v. City of Rockford, 932 F.3d 494

(7th Cir. 2019)), but those cases are inapposite in this criminal proceeding.

       Because defendant does not seek suppression, it is unnecessary to consider in detail

his allegations of constitutional violations. It suffices to say that, aside from the lineup

identification, defendant identifies no evidence obtained by the police as a result. It appears

that the police recovered no physical evidence on his arrest, and he made no post-arrest

statements. Therefore, even if the police violated Miranda, as defendant alleges (R. 115 at 7),

there is nothing to suppress. See United States v. Peterson, 414 F.3d 825, 828 (7th Cir. 2005)

(“Miranda creates a rule of evidence: statements made during custodial interrogation by a

person who has not been informed of, and waived, his privilege against compulsory

self-incrimination (and the right to counsel designed to facilitate its invocation) are inadmissible

in criminal proceedings.”).

       In its response, the government discusses possible suppression of the out-of-court

identification under the Wade line of cases. (R. 114 at 10-16.) The lineup here occurred after

the Milwaukee County Circuit Court made a probable cause determination under the County’s

Riverside procedure (R. 114 at 6; R. 114-3); in United States v. Mitchell, No. 15-CR-47, 2015

U.S. Dist. LEXIS 124434, at *10-13 (E.D. Wis. Sept. 17, 2015), I held that the Sixth

Amendment right to counsel attaches at that time under Rothgery v. Gillespie County, Tex., 554

U.S. 191 (2008). The government disagrees with Mitchell, but I decline to consider those

arguments because defendant does not in reply ask the court to suppress the out-of-court

identification under the Mitchell/Rothgery theory. Instead, he makes a different argument,

asserting that initiation of adversary proceedings is irrelevant once a suspect invokes his right

to counsel, citing Michigan v. Jackson, 475 U.S. 625 (1986), which was overruled by Montejo

                                                 6


       Case 2:19-cr-00085-LA Filed 04/06/21 Page 6 of 7 Document 118
v. Louisiana, 556 U.S. 778, 797 (2009). (R. 115 at 7.) And, he continues to advocate for

dismissal, rather than suppression. 4 (R. 115 at 9.)

                                                III.

       THEREFORE, IT IS ORDERED that defendant’s motion to dismiss (R. 104) is denied.

       Dated at Milwaukee, Wisconsin, this 6th day of April, 2021.

                                           /s/ Lynn Adelman
                                           LYNN ADELMAN
                                           District Judge




       4
         Defendant also appears to incorrectly believe that courtroom identifications are barred
if a pre-trial identification occurred without counsel present. (R. 104 at 3.) That is not the law.
See United States v. West, 628 F.3d 425, 428 (7th Cir. 2010) (noting that a witness may make
an in-court identification after an un-counseled lineup identification if the government shows
by clear and convincing evidence that there is an independent basis for the witness’s in-court
identification).

                                                 7


       Case 2:19-cr-00085-LA Filed 04/06/21 Page 7 of 7 Document 118
